Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Geanene Phillips McGregor, Appellant                    Appeal from the County Court of Titus
                                                        County, Texas (Tr. Ct. No. C01760).
No. 06-13-00094-CV           v.                         Opinion delivered by Justice Moseley,
                                                        Chief Justice Morriss and Justice Carter
Texas Department of Public Safety,                      participating.
Appellee



          As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
          We further order that the appellant, Geanene Phillips McGregor, pay all costs of this
appeal.


                                                        RENDERED SEPTEMBER 18, 2013
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk